          Case 7:20-cv-02224-NSR Document 7 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     7/27/2021
JULES NGAMBO,

                               Plaintiff,
                                                                  7:20-CV-2224 (NSR)
       -against-


                                                                         ORDER
CHASE,

                               Defendant.



NELSON S. ROMÁN, United States District Judge

       On July 23, 2021, the Court issued an Order directing service on Defendant Chase. (ECF

No. 6.) However, the Clerk of the Court is unable to complete the required forms without the

address for Defendant Chase. Plaintiff is directed to inform the Court in writing of Defendant

Chase’s address on or before August 11, 2021, so that the Clerk may complete the USM-285

forms. The Clerk of the Court is kindly directed to mail a copy of this Order to pro se Plaintiff

and show service on the docket.

       Dated:      July 27, 2021                                    SO ORDERED:

          White Plains, New York


                                                ________________________________

                                                         NELSON S. ROMÁN

                                                       United States District Judge
